Order entered November 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00843-CV

              ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant

                                              V.

                        CITY OF RICHARDSON, TEXAS, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12696

                                          ORDER
       We GRANT appellee’s November 18, 2014 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than December 15, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE